By the Court,
Beatty, C. J.:
The defendant in this case appeals from a judgment rendered against him upon his default, and the only question to be considered is whether the sheriff’s return shows that he was served with a certified copy of the complaint.
The following is a copy of the return:
“State or Nevada, County or Washoe,.ss.
Sheriff’s return.
“I hereby certify and return that I received the within summons on the eleventh day of May, A. v. 1878, and that I personally served the same upon the within named defendant, James Mayberry, by showing the original summons to him and delivering to him a copy of the same, in Washoe county, State of Nevada, on the eleventh day of May, A. D. 1878. And I further certify that I delivered to the said Jame May (sic) a certified copy of the complaint filed in said action, with a copy of the summons attached, at the same time and place. Dated this eleventh day of May, a. d. 1878. A. K. Lamb,
“Sheriff of Washoe county, State of Nevada.
“By I. Chambeelain, Deputy Sheriff.”
This shows clearly that the defendant was served with a certified copy of the complaint. The word “ said ” preceding the words “Jame May” shows that they were *117written by mistake for James Mayberry, be being the only person to wliom the word “said” could possibly refer. The whole context proves the same thing too conclusively to admit of a moment’s doubt.
The appeal ivas manifestly taken for delay, and the judgment must be affirmed with damages. (Wheeler v. Floral M. and M. Co., 10 Nev. 203; Escere v. Torre, decided at the present term.)
The judgment is affirmed, with ten. per cent damages in addition to costs and accruing interest.